PER CURIAM.
Robert D. DeSanto appeals the final order of “Support, Attorney Fees, and Recoupment” following an evidentiary hearing. The hearing was necessary because this court, in DeSanto v. DeSanto, 621 So.2d 560 (Fla. 2d DCA 1993), reversed the awards of alimony, child support, and attorney’s fees and remanded this case with instructions to the trial court to redetermine Mr. DeSanto’s ability to meet his financial obligations.
Because Mr. DeSanto raises several issues in this appeal which were resolved in the first appeal, this court will not reconsider them now. Further, we conclude that the trial court did not abuse its discretion in resolving the remaining issues in this case.
Affirmed.
PARKER, C.J., and THREADGILL and PATTERSON, JJ., concur.